In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1062V
                                          UNPUBLISHED


    MONIQUE MACCARONE,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: March 31, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Human Papillomavirus (HPV)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Phyllis Widman, Widman Law Firm, LLC, Northfield, NJ, for Petitioner.

Felicia Langel, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On August 24, 2020, Monique Maccarone filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she sustained a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of a human papillomavirus vaccine received
on September 7, 2017. Petition at 1. Petitioner further alleges the vaccine was received
in the United States, her injury has lasted longer than six months, and neither Petitioner
nor any other party has filed a civil action for Petitioner’s vaccine-related injury. Petition
at ¶¶ 2, 17-18. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On December 29, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On March 31, 2022, Respondent filed a proffer on

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
award of compensation (“Proffer”) indicating Petitioner should be awarded $51,110.76.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $51,110.76 (comprised of $50,000.00 in pain and suffering and
$1,110.76 in past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


MONIQUE MACCARONE,

                       Petitioner,

v.                                                    No. 20-1062V
                                                      Chief Special Master Corcoran
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 24, 2020, Monique Maccarone (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act. See 42 U.S.C. §§ 300aa-1 to -34, as amended

(“Vaccine Act”). Petitioner alleges that she suffered from a left shoulder injury related to

vaccine administration (“SIRVA”), as defined in the Vaccine Injury Table (“Table”), following

the administration of human papillomavirus (“HPV”) vaccine on September 7, 2017. 42

C.F.R. § 100.3(a)(XIV)(B); Petition at 1. On December 28, 2021, the Secretary of Health and

Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate

for compensation under the terms of the Vaccine Act for a SIRVA Table injury, and, on

December 29, 2021, the Chief Special Master issued a Ruling on Entitlement finding petitioner

entitled to compensation. ECF No. 34; ECF No. 35.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $50,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,110.76. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represents all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following:1 a lump sum payment of $51,110.76, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner, Monique Maccarone:                            $51,110.76

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.

                                                 2
                            DARRYL R. WISHARD
                            Assistant Director
                            Torts Branch, Civil Division

                            s/ Felicia D. Langel
                            FELICIA D. LANGEL
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 305-3148
                            felicia.d.langel@usdoj.gov


DATED: March 31, 2022




                        3